NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KEN NOLEN,
PZaimfiff-Appellant,
AND
SAM G. GIBBS,
Plain,tiff-Appellant,
v. '
LUFKIN INDUSTRIES, INC., .
Defendan,t~Appellee,
AND
GARY L. BUSH AND ANDREWS KURTH, LLP,
Defendants-Appellees.
2011-1499, -15OU, -1522, -1523
Appea1s from the United States District C0urt for the
Western Distric’c of Texas in case n0. 10-CV-0048, Seni01'
Judge Harry Lee Hudspeth.
ON MOTION

NoLEN v. LUFK1N 1NDUsTR1Es 2
0 R D E R
Ken No1en and Sam G. Gibbs move for a 14-day ex-
tension of tirne, until October 28, 2011 to file their initial
briefs
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted
FoR THE COURT
 1 3  lsi Jan Horbaly "
Date J an Horb_a1y
C1erk `
lo
cc: Kenneth R. Matticks, Esq.
Char1es C. Aycock, Esq. ntsb
Kenneth E. Carr01l, ESq. U.S.C0l.|RT
Richard D. MilVenan, Esq. THF FE9€RFA?.pf§EAC|il8l`FoR
321 0CT 13 2011
1muonsm_v
cum